
	
		II
		110th CONGRESS
		2d Session
		S. 3237
		IN THE SENATE OF THE UNITED STATES
		
			July 10 (legislative
			 day, July 9), 2008
			Mr. Casey (for himself,
			 Mr. Sanders, and
			 Ms. Mikulski) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To assist volunteer fire companies in coping with the
		  precipitous rise in fuel prices.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Supporting America's Volunteer
			 Emergency Services Act of 2008.
		2.FindingsCongress finds the following:
			(1)According to the
			 Federal Emergency Management Administration, in 2006 there were—
				(A)807,150 volunteer
			 firefighters, nearly 73 percent of all active firefighters; and
				(B)19,915
			 all-volunteer fire companies nationwide, servicing 22.6 percent of the
			 population of the United States and 4,105 companies comprised of a majority of
			 volunteers, servicing 16.3 percent of the population of the United
			 States.
				(2)These volunteer
			 companies, especially those serving communities of fewer than 5,000 residents,
			 rely heavily upon fund-raising efforts and other potentially unreliable sources
			 of funding for their basic operating expenses.
			(3)According to the
			 Energy Information Administration, between June 2003 and June 2008, the price
			 of regular grade gasoline and diesel fuels rose 171 percent and 229 percent,
			 respectively.
			(4)These rising
			 costs represent an unavoidable burden, and have placed serious constraints on
			 the ability of volunteer companies to respond to fire emergencies.
			3.Definition of
			 qualified volunteer fire departmentIn this Act, the term qualified
			 volunteer fire department has the same meaning given that term in
			 section 150(e) of the Internal Revenue Code of 1986.
		4.Gasoline and
			 diesel fuel subsidy program
			(a)Establishment
			 of baseline
				(1)In
			 generalThe Secretary of Housing and Urban Development shall, for
			 calendar year 2007, determine for each of the 5 Petroleum Administration for
			 Defense Districts the average annual price per gallon for—
					(A)gasoline;
			 and
					(B)diesel
			 fuel.
					(2)Basis for price
			 per gallonThe average annual price per gallon determined under
			 paragraph (1) shall be based solely on data reported by the Energy Information
			 Administration.
				(3)BaselineThe
			 price per gallon determined under paragraph (1) shall serve as the baseline
			 fuel cost for each Petroleum Administration for Defense District.
				(b)Payments
				(1)Submission of
			 receiptsAt the end of each calendar year, each qualified
			 volunteer fire department seeking reimbursement under this section shall submit
			 to the Secretary of Housing and Urban Development all of its receipts and bills
			 of sales documenting the amounts of gasoline and diesel fuel purchased by such
			 department during that calendar year. Each department shall also provide a sum
			 total of the—
					(A)aggregate number
			 of gallons of gasoline and diesel fuel purchased by the department during that
			 calendar year; and
					(B)costs of
			 purchasing such gasoline and diesel fuel.
					(2)Determination
			 of subsidy amountsThe Secretary of Housing and Urban Development
			 shall reimburse a qualified volunteer fire department for 75 percent of the
			 difference between—
					(A)the actual
			 expenditures of the department for gasoline and diesel fuel for a calendar year
			 as determined under paragraph (1); and
					(B)the amount that
			 such expenditures would have cost had the department determined such
			 expenditures utilizing the baseline fuels costs determined under subsection
			 (a).
					(3)Special rule
			 relating to States sales taxIf the State in which a qualified
			 volunteer fire department is located does not charge local or State fuel taxes
			 on such departments when such departments purchase gasoline or diesel fuel, the
			 amount of such omitted sales tax shall be added back in to any determination
			 made under paragraph (2)(A).
				(c)RegulationsNot
			 later than 60 days after the date of enactment of this Act, the Secretary of
			 Housing and Urban Development shall promulgate such regulations as may be
			 necessary to implement and administer the grant and subsidy programs authorized
			 by this section.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
